                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



UNITED STATES OF AMERICA

v.                                                              CASE NO. 8:02-cr-137-T-23AAS
                                                                         8:16-cv-1768-T-23AAS
DAN C. McCARTHAN
                                                         /


                                                   ORDER

            McCarthan moves under 28 U.S.C. § 2255 (Doc. 1) to vacate his sentence and

challenges the validity of his 211-month sentence under the Armed Career Criminal

Act (“ACCA”), which sentence was imposed based on his conviction for possession

of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g). After a jury was

selected, McCarthan pleaded guilty without the benefit of a plea agreement.1

McCarthan’s earlier motion to vacate was denied and both the district court and the

circuit court declined to issue a certificate of appealability. (Docs. 18 and 24 in

8:04-cv-1288-T-23MSS)

            Eleven years later the circuit court authorized McCarthan’s filing of a second

or successive motion to vacate based on Johnson v. United States, 135 S. Ct. 2551

(2015), as applied retroactively by Welch v. United States, 136 S. Ct. 1257 (2016).

(Doc. 4) As with any entitlement to relief under Section 2255, McCarthan bears a


            1
                McCarthan pleaded guilty before and was sentenced by District Judge William J. Castagna, now
inactive.
heavy burden of proof to show entitlement to relief for a Johnson claim. As Beeman v.

United States, 871 F.3d 1215, 1221 (11th Cir. 2017), explains:

             Only if the movant would not have been sentenced as an armed
             career criminal absent the existence of the residual clause is
             there a Johnson violation. That will be the case only (1) if the
             sentencing court relied solely on the residual clause, as opposed
             to also or solely relying on either the enumerated offenses
             clause or elements clause (neither of which were called into
             question by Johnson) to qualify a prior conviction as a violent
             felony, and (2) if there were not at least three other prior
             convictions that could have qualified under either of those two
             clauses as a violent felony, or as a serious drug offense.

McCarthan fails to meet his burden because he has three qualifying convictions “that

could have qualified . . . as a serious drug offense.”

      McCarthan erroneously contends that he lacks the required three convictions

and, as a consequence, contests his eligibility for a sentence as an armed career

criminal. McCarthan’s indictment (Doc. 1 in 02-cr-137) charged that he both

possessed a firearm that was shipped in interstate commerce and had three

convictions: possession of cocaine with the intent to sell or deliver, escape, and

murder in the third degree. ACCA increases a defendant’s prison term to a

minimum of fifteen years and a maximum of life if the defendant has three or more

convictions for either a “serious drug offense” or a “violent felony” (or a combination

of the two types of felonies). ACCA defines “violent felony” under 18 U.S.C.

§ 924(e)(2)(B) as follows (italics added):

             [A]ny crime punishable by imprisonment for a term exceeding
             one year . . . that —


                                             -2-
                     (i) has as an element the use, attempted use, or
                     threatened use of physical force against the person of
                     another; or

                     (ii) is burglary, arson, or extortion, involves use of
                     explosives, or otherwise involves conduct that presents a
                     serious potential risk of physical injury to another.

The italized provision is called the “residual clause.” Johnson holds that the residual

clause is unconstitutional. The parties agree that McCarthan’s convictions for escape

and murder in the third degree supported a sentence under ACCA’s residual clause

but no longer support a sentence under ACCA without the residual clause. As a

consequence, McCarthan no longer qualifies for a sentence under ACCA based on

the convictions for escape and murder in the third degree. The question remaining is

whether McCarthan’s present ACCA sentence is supported by his convictions for a

“serious drug offense.”

       During the change of plea hearing McCarthan accepted as true the United

States’ representation that he “had been previously convicted of crimes which are

punishable by a term of imprisonment exceeding one year” and recited the three

convictions listed in the indictment, including a conviction for “possession of cocaine

with intent to sell or deliver . . . in Hillsborough County . . . .” (Doc. 66 at 12–13 in

02-cr-137) In addition to the convictions listed in the indictment, the pre-sentence

investigation report (“PSI”) identified two more convictions involving a “serious

drug offense,” specifically, Georgia convictions for possession with the intent to

deliver cocaine. McCarthan asserted no challenge to the convictions identified in the


                                               -3-
PSI. The failure to challenge the PSI waives the right to challenge each conviction.

United States v. Davis, 587 F.3d 1300, 1303–04 (11th Cir. 2009) (The defendant “was

deemed to have admitted, for sentencing purposes, the facts in the PSI he did not

object to clearly and specifically at sentencing.”); Bennett, 472 F.3d 825, 833–34 (11th

Cir. 2006) (“Bennett failed to object to the facts of his prior convictions as contained

in his PSI and addendum to the PSI despite several opportunities to do so; thus, he is

deemed to have admitted those facts.”); United States v. Wade, 458 F.3d 1273, 1277

(11th Cir. 2006) (“It is the law of this circuit that a failure to object to allegations of

fact in a PSI admits those facts for sentencing purposes”).

       In granting McCarthan leave to file a second or successive motion under

Johnson, the circuit court explains (Doc. 4 at 5–6) that the PSI fails to clearly show

that both of the Georgia convictions qualify under Johnson because the PSI identifies

the convictions as having occurred on the same day and not necessarily separate

crimes, as required under ACCA:

              At the time of his sentencing, McCarthan had, inter alia,
              prior Florida convictions for (1) possession of cocaine with
              intent to sell or deliver, in 1987; (2) escape, in 1992; and
              (3) third-degree murder, in 1995; and prior Georgia convictions
              for (4) possession of cocaine with intent to distribute, in 1988;
              and (5) possession of cocaine with intent to distribute, in 1988.
              McCarthan’s Florida conviction for possession of cocaine with
              intent to sell or deliver clearly qualifies as a “serious drug
              offense” under the ACCA because the offense involves
              distribution of a controlled substance and has a maximum
              imprisonment term of ten years or more. See 18 U.S.C.
              § 924(e)(2)(A)(ii); Fla. Stat. §§ 893.13(l)(a)l, 893.03(2)(a)4,
              775.082(3)(d). Regarding McCarthan’s Georgia convictions for
              possession of cocaine with intent to distribute, that Georgia

                                             -4-
             offense clearly qualifies as a serious drug offense under the
             ACCA because it involves distribution of a controlled substance
             and has a maximum imprisonment term of ten years or more.
             See 18 U.S.C. § 924(e)(2)(A)(ii); O.C.G.A. §§ 16-13-30(b), (d),
             16-13-26(1)(0). However, it is not clear that McCarthan’s
             Georgia convictions should be counted as two offenses for
             ACCA enhancement purposes. McCarthan committed the
             offenses on the same day, suggesting that the offenses might
             have been committed on the same occasion and should
             therefore count as one offense for ACCA purposes. See
             18 U.S.C. § 924(e)(l) (providing that offenses may qualify
             as predicate felonies under the ACCA only if they were
             “committed on occasions different from one another”).
             Conversely, McCarthan was arrested and sentenced for the
             offenses on separate days, and, without objection from
             McCarthan, the presentence investigation report (“PSI”) and
             the district court assessed McCarthan criminal history points
             for each conviction. Under the 2002 Sentencing Guidelines,
             which were in effect at the time of McCarthan’s sentencing in
             June 2003, prior convictions were considered related if they
             resulted from offenses that, inter alia, occurred on the same
             occasion or were part of a single common scheme or plan.
             U.S.S.G. § 4Al.2 cmt. (n.3) (2002). Thus, McCarthan may have
             implicitly admitted, and the sentencing court may have
             implicitly found, that the offenses did not occur on the same
             occasion, suggesting that the offenses should be counted as two
             separate offenses for ACCA purposes. See United States v. Wade,
             458 F.3d 1273, 1277 (11th Cir. 2006) (stating that a failure to
             object to “allegations of fact” in a PSI admits those facts for
             sentencing purposes). However, as it is not “undeniably clear”
             that the offenses are two separate offenses for ACCA purposes,
             McCarthan has made a sufficient prima facie case to proceed
             further in the district court. See In re Rogers, manuscript op. at 5.

As the circuit court recognizes, the fact that determines the validity of McCarthan’s

present ACCA sentence is whether the Georgia convictions (1) occurred on the same

occasion and, as a consequence, count as a single conviction under ACCA or

(2) occurred on separate occasions and, as a consequence, count as separate

convictions under ACCA. Each crime from a “separate and distinct criminal


                                             -5-
episode” qualifies as a conviction for a sentence under ACCA, as explained in United

States v. Broomfield, 591 F. App’x 847, 852S53 (11th Cir. 2014), cert. denied, 135 S. Ct.

1726 (2015):

               A defendant is subject to the ACCA, and to the offense-level
               increase in U.S.S.G. § 4B1.4, if he has three qualifying prior
               convictions for crimes “committed on occasions different from
               one another.” 18 U.S.C. § 924(e)(1); U.S.S.G. § 4B1.4(a). To be
               considered different occasions, the crimes must be “temporally
               distinct” and arise from “separate and distinct criminal
               episode[s].” United States v. Sneed, 600 F.3d 1326, 1329 (11th
               Cir. 2010) (internal quotation marks omitted).

See also United States v. Rollins, 518 F. App’x 632, 636 (11th Cir. 2013) (“After

Rollins committed the first robbery against the first victim and drove away, he had

successfully completed one crime and, thus, he necessarily made the conscious

decision to commit the second robbery. Because the two robberies were committed

successively, rather than simultaneously, they could be considered distinct for

purposes of the ACCA.”) (citation omitted). As a consequence, McCarthan’s ACCA

sentence is supported by the requisite three convictions only if, in addition to the one

serious drug offense from Hillsborough County, Florida, each of the two Georgia

convictions count as a serious drug offense.

      Because neither the sentencing judge nor the defense nor the prosecution

recognized the apparent typographical error regarding the date of the underlying

offenses for the Georgia convictions, the circuit court correctly observes that

“McCarthan may have implicitly admitted, and the sentencing court may have

implicitly found, that the offenses did not occur on the same occasion, suggesting

                                             -6-
that the offenses should be counted as two separate offenses for ACCA purposes.” In

granting McCarthan leave to file another motion to vacate, the circuit court

effectively directed the district court to determine whether the Georgia convictions

qualify as two qualifying convictions under ACCA. As Rose v. United States, 738 F.

App’x 617, 631–32 (11th Cir. 2018), explains, the United States may rely upon the

Georgia convictions to support McCarthan’s ACCA sentence:

                Mr. Rose argues: (1) that at sentencing the government
                never relied upon (or even mentioned) Mr. Rose’s 1976
                Pennsylvania robbery conviction to support his ACCA
                enhancement; and (2) thus, the government should now
                be prohibited from using that Pennsylvania robbery
                conviction to justify Mr. Rose’s ACCA sentence. . . . For
                the reasons explained below, we disagree with Mr. Rose.
                The government has not waived and is not prohibited from
                now relying on his other felony convictions — such as
                Mr. Rose’s 1976 Pennsylvania robbery conviction —
                as the third ACCA predicate. . . . “[T]here is binding
                precedent in this Circuit (predating Canty)[2] where we have
                squarely permitted the government to present evidence at
                resentencing even though it amounted to giving the party
                ‘a second bite at the apple.’” [United States v. Martinez,
                606 F.3d 1303] 1304–05 [(11th Cir. 2010)].
                ....
                [I]n this case there are powerful reasons to allow the
                government on remand to present additional evidence
                of other convictions. One alone suffices. Mr. Rose never
                raised at sentencing or on direct appeal either of the two
                claims here, to wit: that his aggravated battery conviction
                was on a pregnant woman and thus did not involve
                sufficient violent force to qualify under the elements clause
                or that the residual clause was void for vagueness. If as to
                procedural default Mr. Rose had no way to anticipate

      2
          United States v. Canty, 570 F.3d 1251 (11th Cir. 2009).

                                                      -7-
             Johnson’s invalidation of the residual clause in the ACCA,
             then the government equally did not either. The
             government was not required to put in exhibits of all of a
             defendant’s violent felony convictions in anticipation of
             Johnson.

      The United States provides the necessary exhibits to prove McCarthan’s other

qualifying convictions. A review of the underlying documents for the two Georgia

convictions proves that the circuit court’s confusion was caused by a typographical

error in the PSI. Paragraph 33 in the PSI describes the conviction in Fulton County,

Georgia, case number A-98100, as follows:

             According to court records, on March 11, 1988, the defendant
             was arrested under the name of Timmy Randolph. He was
             represented by counsel. On March 9, 1988, the defendant
             possessed cocaine with the intent to distribute the substance.

Other than the date of arrest, Paragraph 34 uses exactly the same words to describe

another conviction in Fulton County, Georgia, case number A-99748, as follows:

             According to court records, on April 17, 1988, the defendant
             was arrested under the name of Timmy Randolph. He was
             represented by counsel. On March 9, 1988, the defendant
             possessed cocaine with the intent to distribute the substance.

The United States provides underlying state court records (indictment and judgment)

to show that March 9, 1988, is the correct date of offense for the conviction described

in paragraph 33, but that April 16, 1988, is the correct date of offense for the

conviction described in paragraph 34. (Doc. 13-1 at 4 and 7) Both Georgia

convictions were properly scored with criminal history points — which, as the circuit

court observed, implies that the convictions were separate — and both qualify as a


                                            -8-
conviction under ACCA. Each of McCarthan’s crimes is “temporally distinct”

because each is based on a serious drug offense that occurred on a separate day. As a

consequence, McCarthan’s present ACCA sentence is supported by three qualifying

convictions: a conviction for one serious drug offense from Florida and convictions

for two serious drug offenses from Georgia. McCarthan’s challenge to the sufficiency

of the qualifying convictions lacks merit.

      Accordingly, the motion under Section 2255 to vacate the sentence (Doc. 1)

is DENIED. The clerk must enter a judgment against McCarthan, must close this

case, and must enter a copy of this order in the criminal action.

                          DENIAL OF BOTH
                   CERTIFICATE OF APPEALABILITY
                AND LEAVE TO APPEAL IN FORMA PAUPERIS

      McCarthan is not entitled to a certificate of appealability (“COA”). A prisoner

moving under Section 2255 has no absolute entitlement to appeal a district court’s

denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must

first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

has made a substantial showing of the denial of a constitutional right.” To merit a

certificate of appealability, McCarthan must show that reasonable jurists would find

debatable both (1) the merits of the underlying claims and (2) the procedural issues he

seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

that reasonable jurists would debate either the merits of the claims or the procedural

                                             -9-
issues, McCarthan is entitled to neither a certificate of appealability nor an appeal in

forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. McCarthan must obtain permission from the circuit court

to appeal in forma pauperis.

      ORDERED in Tampa, Florida, on January 24, 2019.




                                          - 10 -
